GUITTARD & HYDEN
                                                 A PROFESSIONAL CORPORATION


                                                   ATTORNEYS AT LAW

                                                1 33O TWO ENERGY SQUARE

                                                4849 GREENVILLE AVENUE

                                                 DALLAS, TEXAS 752O6
JOE BAILEY HYDEN
BOARD CERTIFIED (1978) - CIVIL T R I A L LAW                                         FILEDPHONE
                                                                                            IN (214) 692-7866
TEXAS BOARD OF LEGAL SPECIALIZATION                                           12th COURT    OF APPEALS
                                                                                       TELECOPIER ( 2 1 4 ) 692-7897
                                                                                   TYLER, TEXAS
                                                                              7/17/2015 4:23:14 PM
       July 17, 2015                                                               CATHY S. LUSK
                                                                                       Clerk
       Via Electronic Filing
       Cathy S. Lusk
       Clerk, Twelfth Court of Appeals
       1517 West Front Street
       Suite 354
       Tyler, Texas 75702

       Re: Case Number :                                 12-15-00117-CV
       Trial Court Case Number :                         10-00927

       Style :               Southern Methodist University
                             v.
                             Rio Brazos Energy Co.

       Dear Ms. Lusk :

        •         The above case has been settled.
        •         Attached for submission to the Court of Appeals is an AGREED
                  MOTION TO SET ASIDE THE TRIAL COURT'S JUDGMENT allowing the
                  parties to submit an agreed order to the Trial Court.
        •         All parties express our appreciation to the Court and to you
                  and to your staff for your assistance.



                   Hyden
                 & Hyden, P.C.
             Two Energy Square
             Greenville Avenue
       Dallas, Texas 75206
       Telephone 214/692-7866
       Fax 214/692-7897
       i oehvdenghotmail. com
       State Bar No. 10373000

       cc : Via Electronic Filing and Via Fax 1-903-567-6033
       R. Paul Elliott
       R. Paul Elliott, Attorney At Law,P.C.
       128 E. Dallas Street,
       Canton, Texas 75103
       State Bar No. 24008606
       903.567.4141
       State Bar No. 24008606
       FAX: 903.567.6228
       rpe@elilaw.co


                                                   Page 1 of           1